Citation Nr: 1123868	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-33 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether an overpayment of compensation benefits in the original amount of $4,183.50 due to a change in the Veteran's marital status and dependency status of a child, A, was properly created, and, if the debt was properly created, whether the Veteran is entitled to a waiver of recovery of the overpayment of compensation benefits.

2.  Entitlement to dependency status for a child, A, from June 1, 2003 to October 1, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from 1977 to 2000, when he retired with more than 23 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision which determined that the Veteran's daughter A was a dependent school child from October 1, 2007, but was not a dependant during the period from June 1, 2003, though September 30, 2007, and from a September 2008 notice from the St. Paul, Minnesota, Debt Management Center that an overpayment of $4,183.50 had been created, and a September 2008 determination of the Philadelphia, Pennsylvania Committee on Waivers  and Compromises that waiver of the debt was not warranted.  The Veteran disagreed with the date allowed for dependency benefits in July 2008 and a statement of the case was issued in August 2009, after the Veteran testified at a personal hearing.  

The Veteran's August 2009 statement makes it clear that the Veteran disagrees with the denial of waiver of overpayment, if the overpayment is found to have been validly created.  The Veteran is entitled to a statement of the case on this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he notified VA of his divorce in April 2003.  However, there is nothing in the claims file which establishes that the Veteran provided information about the change in his marital status to VA.  Thus, an overpayment based on the payment to the Veteran for a dependant spouse from April 2003, when the Veteran's marital status changed, through December 2007, when notice to VA of that change in status is of record, has been created.  There is no record in the claims file of any correspondence or communication of record from the Veteran during the period from April 2003 through December 2007.  There is also no correspondence from VA to the Veteran during this same period.  In fact, there is nothing at all in the Veteran's claims file from April 2003 through December 2007.  For example, there is no record that the Veteran was sent any notice of any type about his benefits, such as a notice of legislative increase in benefits.  

Similarly, information supplied to VA about dependent child A supplied in April 2003 was interpreted as showing only that child A had graduated from high school, so, when this fact was noted by VA in 2007, an overpayment based on the payment to the Veteran for A as a dependent child during this period has been created.   

The determinations in this case regarding the creation of the overpayment fail to discuss the fact that, after the Veteran contacted VA in December 2007, a request for a rebuilt claims folder was entered.  The portion of the claims folder prior to May 2003 was located, but, as noted above, there is a period from April 2003 through December 2007 for which there is no item of communication from the Veteran or communication to the Veteran.  It appears to the Board that evidence which might be favorable to the Veteran is missing.  Further procedural and evidentiary development addressing the basis of each aspect of the overpayment, both as to the dependency for a spouse and for a child, A, is required.

Therefore, the Veteran should be advised of other ways he may establish that he attempted to advise VA of his divorce, of his daughter's continued dependency, of her college attendance, and the like.  For example, the Veteran suggests he may have submitted a Form SGLV-8721, Beneficiary Designation, for Veterans' Group Life Insurance (VGLI).  The Veteran should be advised that, if his VA file from April 2003 through July 2008 is not located, he may establish that he notified VA of his divorce and of his daughter A's college attendance though such evidence as documents reflecting notice to other government entities of these facts.

As the RO correctly noted, the Veteran disputes the validity of the assessed overpayment.  The Veteran further contends that, if the debt was validly created, at least some of the debt should be waived, because he continued to support his daughter A. and she was in fact his dependant, even if VA was unaware she was in college.  As noted above, the Veteran is entitled to a statement of the case (SOC) addressing this disagreement.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for any additional claims folder documents (including those referenced above and any documents associated with a separate insurance file) for the Veteran which may have been generated during the period from January 2003 through December 2007.  

2.  Afford the Veteran an opportunity to provide any documents he received from VA during the period from April 2003 through December 2007 or copies of any documents he sent to VA during that time, to include information or forms sent to change his address, changes in insurance coverage, any VA benefit, or designation of benefits, such as for insurance coverage, or information related to health care coverage or benefits, to include Form SGLV-8721, Beneficiary Designation, VGLI.  

If the Veteran was receiving any medical care or prescription benefit from VA, the Veteran should identify such benefit or records related to that benefit, including any correspondence that Veteran received from VA regarding any benefit or inquiry.  

3.  AFTER the actions requested above have been completed to the extent possible, as well as any other action deemed necessary, readjudicate the issue of whether the overpayment of compensation benefits at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error.  If it is determined that an overpayment was properly created, calculate the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared 

4.  Then, if an overpayment is found to have been properly created, , issue to the Veteran and his representative a SOC addressing the claim for entitlement to a waiver of recovery of the assessed overpayment that includes consideration of the principles of equity and good conscience, after undertaking an development required.  The Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including, for example, evidcne that he did, in fact, pay for health care coverage, tuition, expenses, or otherwise support his daughter A.  

5.  The Veteran is reminded that to obtain appellate review of any issue not currently in appellate status (that is, entitlement to a waiver of recovery of the assessed overpayment), a timely appeal must be perfected, even though the Board has addressed this claim in this Remand.  VA must afford the Veteran and his representative the appropriate time period in to respond to the SOC and to perfect an appeal with respect to the entitlement to a waiver of recovery of the assessed overpayment, if desired.  

6.  If any determination remains unfavorable to the Veteran, each claim for which an appeal has been perfected should be readjudicated.  The Veteran and his representative should be furnished a supplemental SOC, which sets forth and considers all of the applicable legal criteria pertinent to this appeal, and should be given the opportunity to respond before the claims file is returned to the Board for further appellate consideration.  

Then, if any issue still on appeal remains denied, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


